OPINION
McDONALD, Chief Justice.
Appellants Mrs. Jess Wilbanks, et al., have appealed from an order of the trial court overruling their plea to jurisdiction of appellees’ suit.
While such appeal is pending appellees filed motion to dismiss appellants’ appeal for want of jurisdiction.
The sole question for determination is whether an appeal lies from an order of the trial court, overruling a plea to the jurisdiction.
Generally appeal may be prosecuted only from a final judgment, and a judgment to be “final” must dispose of all issues and parties in the case. North East Independent School District v. Aldridge, Tex.Sup.Ct., 400 S.W.2d 893.
An order overruling a plea to the jurisdiction is interlocutory; is not a final judgment; and appeal does not lie from such order: Texas State Board of Examiners in Optometry v. Carp, 162 Tex. 1, 343 S.W.2d 242; Fishbein v. Thornton, Tex.Civ.App. (Dallas), NWH, 247 S.W.2d 404; Witt v. Witt, Tex.Civ.App. (Ft. Worth) NWH, 205 S.W.2d 612; Carpenter Body Works, Inc. v. McCulley, et al., Tex.Civ.App. (1st Houston) Er. Refused, 389 S.W.2d 331, Certiorari Denied 382 U.S. 979, 86 S.Ct. 550, 15 L.Ed.2d 469.
Appellees’ motion to dismiss is granted.
Appeal Dismissed.